t c summary opinion united_states tax_court william allen gilbert petitioner v commissioner of internal revenue respondent docket no 239-01s filed date william allen gilbert pro_se robert a varra for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his daughter whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to an earned_income_credit some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in colorado on the date the petition was filed in this case petitioner and his former wife denise lillian gilbert were divorced in petitioner’s former wife was granted sole legal custody of their minor daughter alexis the final orders issued by the district_court routt county colorado provided in relevant part because husband petitioner is providing of the financial support for alexis i am awarding husband the entire dependency_exemption for alexis for and all future years husband shall be entitled to claim this exemption however only if he is current in paying all child_support for the tax_year for which the exemption is claimed and if claiming the exemptions provides him with a tax_benefit if either condition is not satisfied wife may claim an exemption for alexis for that tax_year during petitioner lived in colorado while alexis lived with petitioner’s former wife in louisiana petitioner visited the louisiana residence for approximately months during but - - alexis never resided in colorado during that year petitioner earned dollar_figure in wage income during petitioner filed a federal_income_tax return for taxable_year on this return he claimed a dependency_exemption deduction for alexis he claimed head_of_household filing_status and he claimed an earned_income_credit with alexis as a qualifying_child petitioner’s return stated that alexis lived with petitioner for months during in the statutory_notice_of_deficiency respondent disallowed the dependency_exemption deduction changed petitioner’s filing_status to single and disallowed in full the earned_income_credit the first issue for decision is whether petitioner is entitled to a dependency_exemption deduction for his daughter a deduction generally is allowed under sec_15l a for each dependent of a taxpayer sec_15l a c subject_to exceptions and limitations not applicable here a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 a special rule applies to taxpayer-parents who are divorced who are separated or who live apart from their spouses for at least the last months of the calendar_year but who have custody of the child for more than half of the year sec_152 under this rule the parent with custody of the child for the greater portion of the year the custodial_parent q4e- generally is treated as having provided over half of the child’s support regardless of which parent actually provided the support id one exception to this special rule exists which entitles the noncustodial_parent to the dependency_exemption deduction sec_152 for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the deduction and the noncustodial_parent must attach the declaration to his or her tax_return id language in a divorce decree purportedly giving a taxpayer the right to an exemption deduction does not entitle the taxpayer to the deduction in the absence of the signed written declaration required by the statute 114_tc_184 affd sub nom 293_f3d_1208 10th cir petitioner admits that he is the noncustodial_parent in this case because petitioner did not attach to his return a written declaration signed by his former wife he is not entitled to the dependency_exemption deduction sec_151 and sec_152 we note that we do not question petitioner’s support of alexis whether or not he supported her the declaration must be attached to the return id petitioner nevertheless argues that he is entitled to the deduction pursuant to the filing instructions issued by the internal_revenue_service petitioner points to a flowchart on - - what is apparently page of the version of irs publication your federal_income_tax this chart states in relevant part that a noncustodial_parent passes the support_test if there is a decree or agreement executed after that unconditionally entitles the noncustodial_parent to the exemption emphasis added on the following page of this publication the listed requirements pertaining to a noncustodial_parent explicitly state that such a post-1984 decree or agreement must state that the noncustodial_parent can claim the child as a dependent without regard to any condition such as payment of support the publication further states that in order to use such a decree or agreement in claiming an exemption deduction the taxpayer must attach to his or her return a copy of certain pages of the decree or agreement which contains the signature of the taxpayer’s former spouse petitioner did not attach to his return a copy of the relevant portions of his divorce decree furthermore attaching the decree to the return would not have been sufficient because the decree by its terms did not unconditionally entitle petitioner to the exemption deduction the decree provided that entitlement to the deduction was contingent upon petitioner’s prompt payment of child_support ’ ‘a copy of the flowchart is in evidence the court takes judicial_notice of the publication in its entirety we note that--even if the instructions upon which continued the second issue for decision is whether petitioner is entitled to head_of_household filing_status for a taxpayer to be entitled to head_of_household filing_status for a given taxable_year the taxpayer must at a minimum maintain as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a minor child or other qualifying dependent sec_2 alexis was the only dependent claimed by petitioner because alexis never resided with petitioner in his home during petitioner is not entitled to head_of_household filing_status id the third issue for decision is whether petitioner is entitled to an earned_income_credit under sec_32 an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income subject_to certain limitations sec_32 any individual with a qualifying_child is an eligible_individual sec_32 a i an individual with qualifying children is entitled to a larger credit than is an individual without qualifying children sec_32 and b subject_to further requirements the definition of a qualifying_child for purposes of sec_32 includes a child continued petitioner relied were incorrect or misleading---the commissioner is not bound by guidance he provides to assist taxpayers in filing tax returns where such guidance is contrary to the law 381_us_68 353_us_180 of a taxpayer who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 a petitioner claimed alexis as a qualifying_child alexis was not a qualifying_child for petitioner however because she did not have the same principal_place_of_abode as petitioner for more than half of petitioner is not entitled to an earned_income_credit in because he had no gualifying children and because his earned_income was too great to otherwise be entitled to the credit sec_32 c a reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
